Citation Nr: 1243086	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-34 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder.

2.  Entitlement to an initial compensable rating for bilateral sensorineural hearing loss. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

The PTSD and hearing loss issues were originally before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

With regard to TDIU, the RO considered and denied TDIU in a May 2009 rating decision.  Although not specifically appealed, the Veteran's representative noted in an October 2012 statement that the TDIU claim is still part of the Veteran's appeal for increased ratings.  The Board finds the issue is reasonably raised by the record and properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a July 2011 Board decision, The Board denied the Veteran's claim seeking an initial compensable rating for hearing loss, granted an initial rating of 50 percent for PTSD, effective March 28, 2005, but remanded the remainder of the PTSD claim, namely whether entitlement of a rating greater than 50 percent can be granted.  At the time of the July 2011 Board decision, the RO had "staged" ratings in place for PTSD.  The Veteran was awarded a 30 percent rating effective March 28, 2005 and awarded a 50 percent rating, effective October 9, 2007.  In July 2011, the Board found staged ratings unwarranted and increased the Veteran's PTSD rating to 50 percent, effective back to March 28, 2005.  The remaining rating issue was remanded pending affording the Veteran a new VA examination to ascertain the current severity of his PTSD.

During the pendency of the Remand development, the Veteran appealed the Board's denial of his hearing loss increased rating claim to the Court of Appeals for Veterans' Claims (CAVC or "the Court").  In March 2012, the Court signed an order granting the parties' March 2012 Joint Motion for Partial Remand (JMR), which vacated the portion of the Board's July 2011 decision denying the hearing loss increased rating claim and remanded the issue for further development.  Therein, the parties stipulated that the 50 percent grant, effective March 28, 2005, for PTSD along with the Remand portion of the July 2011 decision are to be unaffected by the March 2012 JMR.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his hearing loss is worse than currently rated, and he is unemployable due to his service-connected disabilities, especially his PTSD, which he also believes is more severe than currently rated.  

The appeal has a complicated procedural history.  The RO last adjudicated the Veteran's claims on appeal in May 2009.  If a SOC is prepared before the receipt of further evidence, a supplemental statement of the case (SSOC) must be issued to the Veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).

Since May 2009, the Veteran was afforded a new VA examination for his PTSD in August 2011, and his representative submitted additional evidence in October 2012, to include an October 2012 vocational consultant report and a September 2012 opinion from the Veteran's treating psychiatrist. The Veteran's representative waived regional office consideration of the evidence submitted with the October 2012 correspondence.  The waiver, however, did not encompass evidence submitted prior to that time, to include the August 2011 VA examination.  It is clear, moreover, from the medical evidence provided that the Veteran has been receiving ongoing medical treatment.  In contrast, the claims folder contains VA outpatient treatment records only through May 2009.  

In light of the missing records and the evidence acquired since the last May 2009 regional office adjudication, corrective action is required.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding VA records are considered part of the record on appeal since they are within VA's constructive possession).

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA audiological examination in October 2007, over five years ago.  The Veteran claims his hearing loss affects his daily life.  The March 2012 JMR found the Board did not, within the July 2011 denial, consider whether the Veteran was entitled to a compensable rating in light of "extraschedular" considerations.  The JMR also indicated that the examinations of record did not detail functional effects caused by the Veteran's hearing impairment. 

Ratings are based as far as practicable upon the average impairments of earning capacity.  See 38. C.F.R. § 3.321.  Where an exceptional case exists and schedular evaluations are found to be inadequate, a claim may be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In the context of audiological examinations specifically, the Court has held audiological examinations must "fully describe functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

In light of the time lapse since the last VA examination and in light of the March 2012 JMR directive for extraschedular consideration and Martinak compliance, a new VA audiological examination is indicated.  Id.

With regard to the PTSD claim on appeal, the Veteran was last afforded a VA psychiatric examination in August 2011, one year ago.  At that time, the examiner assigned the Veteran a GAF score of 54 for "moderate" symptoms finding the Veteran's unemployability was not solely attributable to his PTSD, but rather mainly attributable to his non-service connected physical disabilities.  

The Veteran concedes he retired from a manual labor-intensive job due to physical disabilities.  He was awarded Social Security Administration (SSA) disability benefits due to his low back disorder (a non-service-connected condition) and PTSD (a service-connected disability).

Since that time, in a December 2010 rating decision, the RO awarded the Veteran service connection for diabetes mellitus, type II, rated 20 percent disabling.  The Veteran, moreover, has submitted an October 2012 vocational consultant report and a September 2012 psychiatric opinion indicating the Veteran's unemployability is attributable to his service-connected PTSD.  GAF scores have ranged throughout the pendency of this appeal from the moderate to serious range (GAFs of 40 to 55).  

The Veteran is currently service-connected for PTSD, rated 50 percent disabling, diabetes mellitus, rated 20 percent disabling, tinnitus, rated 10 percent disabling, and hearing loss, rated 0 percent disabling.  He also has many other serious non-service connected conditions, most notably his low back disorder.  

The medical evidence is ambiguous as to both the current severity of the Veteran's PTSD and the cause of his unemployability.  In light of the ambiguities in the medical record, a new VA psychiatric examination is also necessary.  

The issue of TDIU is clearly "inextricably intertwined" with the resolution of the increased rating claims on appeal here and, therefore, they must be fully decided prior to adjudication of the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide release forms for all medical care providers for his claimed disabilities since service.  After securing the necessary release, obtain these records, including VA outpatient treatment records from May 2009 to the present.  All efforts to obtain identified medical records must be fully documented, and any VA facility must specifically provide a negative response if records are not available.

2.  After completion of the foregoing, and records are obtained to the extent available, schedule the Veteran for appropriate VA examinations for his claimed conditions. 

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiners in conjunction with their examinations.  If an examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiners are to conduct a thorough examination and provide diagnoses for any pathology found.  

Based on the examination and review of the record, the examiners must clarify the current severity of the Veteran's hearing loss and PTSD.

(a) The audiological examiner, in addition to puretone thresholds and speech recognition scores, must address the functional impact the Veteran's hearing loss has on his daily, social, and occupational life;

(b) The psychiatric examiner is to comment on the severity of the Veteran's service-connected PTSD reporting all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The examiner must address the level of social and occupational impairment attributable to the service-connected PTSD and reconcile the conflicting opinions and GAF scores throughout the pendency of this appeal.  

(c) Each examiner must provide an opinion as to whether the Veteran's service-connected disabilities (PTSD, diabetes mellitus, type II; hearing loss, and tinnitus) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is required for the opinion provided.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.

Each examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the Veteran's issues remaining on    appeal, specifically considering functional impairment and whether extraschedular ratings under the provisions of 38 C.F.R. § 3.321(b) is appropriate.  If any of the claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

